Citation Nr: 1431910	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to August 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO.

In May 2010, the Board remanded the appeal for additional development.  The Board also remanded a claim for service connection for a right great toe condition.

In June 2011, the RO granted service connection for a right great toe disability.  As such, the claim is no longer in appellate status and will not be addressed by the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in Virtual VA and VBMS.  

As noted by the Board in May 2010, the issue of service connection for the left hand and wrist disorder, as secondary to the service-connected left shoulder scar, was raised by the Veteran's representative in a February 2010 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the attention of the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's preexisting right ear hearing loss is shown as likely as not to have increased in severity beyond natural progression during active service.

2.  The currently demonstrated left ear hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels that began incident to his duties as a motor vehicle operator. 


CONCLUSIONS OF LAW

1.  As the Veteran's preexisting disability manifested by right ear hearing loss is not shown clearly and unmistakably not to have been aggravated by active service, the presumption of aggravation is not rebutted.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).  

2.  The currently demonstrated right ear hearing loss disability is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).  

2.  By extending the benefit of the doubt to the Veteran, his left ear hearing loss disability is due to disease or injury that was incurred in active service. 
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In this decision, the Board grants service connection for bilateral hearing loss disability, and this represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist.


      Right Ear

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  

The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  

Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  

The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service.  See VAOPGCPREC. 3-03 (July 16, 2003) (69 Fed. Reg. 29178 (2004).

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, on this record, the Board finds that the Veteran entered active service with right ear hearing loss disability.  

After entry into service, the following audiological measurements were obtained:


HERTZ





500
1000
2000
3000
4000
RIGHT
25
35
60
60
50
LEFT
 5
10
10
10
20

The Board notes that these findings were initially recorded after the Veteran's entry  on to active duty in March 1984 and were used for comparison purposes in connection with hearing conservation data recorded during service.  

The Board bases this finding on the fact that numerous audiograms were subsequently conducted throughout the Veteran's six years of service, showing consistent results for each ear.  Hearing loss in the right ear was consistently and significantly worse than the left ear.  The chart above depicts the Board's correction to the record.  

In a July 1986 service treatment record, it was recorded for clinical purposes that the Veteran had had frequent ear infections in the right ear as a child.  

In an August 1986 service treatment record, it was recorded for clinical purposes that the Veteran had suffered from right ear hearing loss "since childhood."

Numerous VA treatment records, including those dated in March 2003, July 2003, and January 2006, documented a history of right ear hearing loss since childhood.

On VA examination in May 2010, the examiner determined that the Veteran entered service with hearing loss in the right ear.

Based on all of this evidence, the Board finds the Veteran entered service with preexisting right ear hearing loss disability.

Having determined that the Veteran entered service with right ear hearing loss, the next step involves examining whether there was any measurable worsening of the disability during service and whether this worsening constituted an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If there is an increase in severity, there is a rebuttable presumption of aggravation that arises in the Veteran's favor.  38 U.S.C.A. § 1153.

Based on a review of a number of audiograms conducted after entry into service, the Board finds there was an increase in the severity of the Veteran's right ear hearing loss disability during service as shown by the following results when compared to identified findings from March 1984.  

The worsened scores, as compared with those obtained on entry, are emphasized in bold below. 



HERTZ





500
1000
2000
3000
4000
April 1985
25
40
60
65
50



HERTZ





500
1000
2000
3000
4000
October 1985
25
45
55
60
+60


HERTZ





500
1000
2000
3000
4000
July 1986
25
45
65
65
55


HERTZ





500
1000
2000
3000
4000
May 1988
30
50
65
70
45

25
50
65
70
55


HERTZ





500
1000
2000
3000
4000
April 1990
40
45
60
65
50

Having found an increase in severity as noted based on comparison of the findings recorded during service, it is presumed that the right ear hearing loss was aggravated by service.  38 U.S.C.A. § 1153.  While this presumption is rebuttable, the Board here cannot find that the evidence "clearly and unmistakably" establishes that aggravation did not occur.

In July 1986 and August 1986 service treatment records, it was noted that a significant threshold shift had not occurred.  The Board finds this determination to be of little probative value because the records were not based on a review of the entirety of the in-service audiograms.

On VA examination in May 2010, the VA examiner determined it was less likely than not that the Veteran's hearing loss was aggravated by military service.  In reaching this conclusion, the examiner found that hearing thresholds were stable during service.  

The Board finds this opinion to be of little probative value because a review of the in-service audiograms, as previously depicted, has been found to show a worsening in the Veteran's right ear hearing loss disability at various levels over time.

The Board finds that the 1986 service treatment notes and May 2010 VA examiner's report cannot constitute "clear and unmistakable" evidence that the right ear hearing loss was not worsened beyond natural progression, particularly in light of the Veteran's confirmed noise exposure incident to his MOS during service. 

In this regard, a moderate probability of  hazardous noise exposure in service is identified as the Veteran served as a motor vehicle operator in the United States Marine Corps.  See Duty MOS Noise Spreadsheet for "Motor Transport" specialty, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the current right ear hearing loss disability as likely as not is due to disease or injury that aggravated caused by harmful noise exposure during service.  As such, on this record, service connection is warranted. 


      Left Ear

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence confirms that the Veteran has a current left ear hearing loss disability.  See May 2010 VA examination report. 

As for the in-service incurrence of hearing loss, as noted, there is a moderate probability of hazardous noise exposure linked to the Veteran's MOS in this case. 

Moreover, an audiogram from May 1988 prior to service discharge established the presence of a left ear hearing loss disability for VA purposes: 


HERTZ





500
1000
2000
3000
4000
May 1988
25
15
15
20
40

As to the question of nexus, evidence against the claim is the opinion of the May 2010 VA examiner.  The examiner offered a negative opinion due to a finding that the Veteran's hearing in his left ear was stable throughout service.

In support of the claim are the Veteran's own lay statements that he has experienced hearing problems since military service.  In addition to noise exposure due to his MOS, he reported to the May 2010 VA examiner that he served in the artillery division and was exposed to close range artillery fire.

Thus, the Board finds the May 2010 medical opinion to be of low probative worth in this case.  The examiner did not discuss the hearing loss documented in the May 1988 audiogram.  

By contrast, the Veteran here is competent to report experiencing a decrease in hearing acuity during service, and his lay assertions are found to be credible for the purpose of linking the onset of his hearing problems to the exposure to excessive noise levels during active service.

On this record, the Board finds the evidence to be in relative equipoise in showing that the current left ear hearing loss disability as likely as not had its clinical onset due to the Veteran's exposure to harmful noise that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a right ear hearing loss disability is granted.  

Service connection for a left ear hearing loss disability is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


